 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     BENJAMIN DENT,                                   )
 4                                                    )
                           Plaintiff,                 )        Case No.: 2:20-cv-00136-GMN-EJY
 5
            vs.                                       )
 6                                                    )                      ORDER
     BRIAN WILLIAMS, et al.,                          )
 7                                                    )
                           Defendants.                )
 8
                                                      )
 9

10          Plaintiff Benjamin Dent (“Plaintiff”), a prisoner at High Desert State Prison, moves for

11   emergency injunctive relief on the ground that he has been denied necessary physical therapy

12   following surgery. (Compl. at 3, ECF No. 1-1). Specifically, Plaintiff states that he underwent
13   surgery on January 6 and was released on February 12 (which suggests that the procedure
14   occurred last year). (Id.). Plaintiff explains that after this surgery he received a medical order
15   from “Dr. Ahmade” directing him to complete physical therapy so that he could preserve any

16   chance of walking again. After attending one session of physical therapy in June, the therapist

17   told Plaintiff that he had severe nerve damage requiring therapy sessions three times per week.

18   (Id.). Plaintiff contends that his doctor estimated a “50/50” chance of him walking again, but

19   only with therapy. (Id.). However, Plaintiff states that he has never been back to therapy after
20   that June session because prison officials refuse to transport him—despite his medical order
21   and despite prison officials telling him that he has therapy sessions scheduled. (Id.).
22          The seriousness of Plaintiff’s medical condition warrants an expedited response to

23   Plaintiff’s Motion for Emergency Injunction.

24          Accordingly,

25          IT IS HEREBY ORDERED that the Attorney General’s Office shall have until
     February 14, 2020, to advise the Court whether it will enter a limited notice of appearance on
                                                 Page 1 of 2
 1   behalf of Defendants only for the purposes of responding to the Motion for Emergency
 2   Injunction. Additionally, based on the serious nature of the allegations, Defendants shall have
 3   until February 14, 2020, to file a response to the Motion for Emergency Injunction. In addition
 4   to addressing the merits of Plaintiff’s Motion, the response must specify whether Plaintiff has
 5   been approved to attend physical therapy and the associated transportation methods; whether
 6   therapy sessions have been scheduled; the date of any such appointment; and if no appointment
 7   has been scheduled, the reasons why no appointment has been made.
 8          IT IS FURTHER ORDERED that if Plaintiff chooses to file a reply, he shall do so
 9   within seven (7) days after Defendants file a response.
10          IT IS FURTHER ORDERED that the Clerk of the Court shall electronically serve
11   copies of this Order and Plaintiff’s Complaint, (ECF No. 1-1), on the Office of the Attorney
12   General of the State of Nevada by adding the Attorney General of the State of Nevada to the
13   docket sheet. This does not indicate acceptance of service for any Defendant.
14                      24 day of January, 2020.
            DATED this _____
15

16
                                                  ___________________________________
17                                                Gloria M. Navarro, District Judge
                                                  United States District Court
18

19

20

21

22

23

24

25



                                                Page 2 of 2
